Citation Nr: 0905508	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  04-43 307	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed due to herbicide exposure. 

2.  Entitlement to service connection for coronary artery 
disease (CAD), claimed as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




REMAND

The Veteran had active service from October 1968 to October 
1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision, in which 
the RO denied service connection for diabetes mellitus and 
CAD.  The Veteran filed a notice of disagreement (NOD) in 
July 2004, and the RO issued a statement of the case (SOC) in 
October 2004.  The Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in November 
2004.

In various written statements, the Veteran asserts that he 
served aboard the U.S.S. America, an aircraft carrier 
operating in the waters offshore Vietnam.  He contends that, 
when he was discharged, he took a mail plane to Da Nang, 
where he deplaned and waited approximately two hours, then 
boarded a C-130, which took him to Japan.  The Veteran's 
military personnel records confirm his service aboard the 
U.S.S. America, but do not mention the details of his journey 
home. 

Private treatment records indicate the Veteran has a 
diagnosis of type 2 diabetes mellitus manifest to a degree of 
10 percent or more.  A February 1999 examination report 
signed by Percy George, M.D. indicates that the Veteran 
requires dietary restriction to control his diabetes.  This 
is the sole requirement for the 10 percent level under the 
appropriate diagnostic code.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2008).  

In this case, the question is whether the Veteran served in 
the Republic of Vietnam and is presumed to have been exposed 
to herbicides.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In a 
July 1997 opinion, VA's General Counsel explained that this 
definition includes personnel who were not actually stationed 
within the borders of the Republic of Vietnam, but were 
present within the Republic's borders for duty or visitation 
purposes.  VAOPGCPREC 27-97 (July 23, 1997).

The evidence that the Veteran visited the Republic of Vietnam 
consists of his statements that he changed planes in Da Nang 
on the way back to Japan.  The Board believes that additional 
development is necessary to verify the Veteran's assertions.

With respect to the issue of service connection for CAD, 
under 38 C.F.R. § 3.310(a) (2008), service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The evidence of record confirms a diagnosis of CAD.  It is 
the Veteran's essential contention, as stated in his July 
2004 NOD, that his CAD was caused by his diabetes mellitus.  
The claims file does not contain a medical opinion addressing 
this contention.  Under these circumstances, should service 
connection be established for diabetes mellitus, the Board 
finds that a VA examination to obtain a medical opinion-based 
on consideration of the Veteran's documented medical history 
and assertions, and supported by stated rationale-is needed 
to resolve the CAD claim.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2008); Charles v. 
Principi, 16 Vet. App. 370 (2002); McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006).

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the Veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.   

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  
The RO should explain the type of evidence 
that is his ultimate responsibility to 
submit.  The RO's letter should also 
clearly explain to the Veteran that he has 
a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

2.  If the Veteran responds, the RO should 
assist the Veteran in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  Appropriate development, to include a 
review of Ship Histories and other 
sources, should be undertaken  in order to 
establish whether the USS America (CV-66), 
(part of Attack Squadron 82), was 
stationed in the waters off the coast of 
the Republic of Vietnam from September 1 
to October 11, 1972. If so, all reasonable 
efforts should be made to verify through 
Muster Rolls and other sources the 
Veteran's claim that his return to the 
Unitd States for service discharge 
included a stopover in DaNang.

4. After the above development has been 
completed to the extent possible, the 
issue of service connection for diabetes 
mellitus should again be adjudicated.

5.  If and only if service connection for 
diabetes mellitus is granted, the RO 
should arrange for the Veteran to undergo 
VA cardiology examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be provided to the physician 
designated to examine the Veteran, and the 
examination report should reflect 
consideration of the Veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all findings made 
available to the physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.  

The physician should clearly confirm the 
diagnosis of CAD.  The examiner should 
offer an opinion, consistent with sound 
medical principles, whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that such 
disability resulted from the Veteran's 
diabetes mellitus. In rendering the 
requested opinion, the examiner should 
specifically consider and address all 
pertinent evidence of record.  The 
examiner should set forth all examination 
findings, along with the complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

6.  If the Veteran fails to report to a 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
Veteran by the pertinent facility.

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim on appeal in 
light of all pertinent evidence and legal 
authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


